WISS, Judge
(concurring in part, dissenting in part, and concurring in the result):
I
I concur in Part I of the majority opinion. I confess some concern over the failure of defense counsel to use, as mitigation during the sentencing proceedings, available expert evidence that appellant’s “blood alcohol content was between 2.4 and 2.6 mils” at the time of the offenses and “that [for] anyone with such a high concentration of alcohol in his body, ... the brain would be so impaired that organically it would be impossible for an individual to form that type of intent.” Defense counsel, however, has offered an explanation to this Court for his claimed tactical eschewal of such evidence that is not unreasonable. 37 MJ at 409-10.
Given the substantial deference that we afford such decisions, I agree that counsel’s performance in declining to use the subject evidence during the sentencing proceedings did not fall below prevailing professional norms. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984); United States v. Scott, 24 MJ 186 (CMA 1987). Moreover, although I now would recognize that voluntary intoxication may be found to negate the specific intent required to convict of unpremeditated murder, infra, that clearly was not the law at the time of appellant’s trial (nor now, either, in light of the majority opinion). Accordingly, defense counsel’s failure to use such evidence during the trial on the merits did not render his performance deficient in that regard, either. See Lockhart v. Fretwell, — U.S. -, 113 S.Ct 838, 122 L.Ed.2d 180 (1993).
II
I must dissent, however, from Part II of the majority opinion. The majority candidly acknowledges that unpremeditated murder under Article 118(2), Uniform Code of Military Justice, 10 USC § 918(2), requires proving beyond reasonable doubt that appellant had the specific intent to kill or inflict grievous bodily harm. United States v. Vaughn, 23 USCMA 343, 49 CMR 747 (1975). The opinion also implicitly acknowledges that, as to every single specify ic-intent crime chargeable under the Uniform Code of Military Justice except unpremeditated murder, the medically and legally enlightened state of the law is that intoxication — even voluntary intoxication— may render a person physically incapable of forming specific intent.
Nonetheless, the majority declines “to overrule the long-standing decisions of this Court which have consistently held that voluntary intoxication will not in military law negate that criminal intent necessary for the commission of unpremeditated murder.” 37 MJ at 412. The apparent reason for this declination is the majority’s conclusion that “the underlying policy remains [as it has in the past] for rejecting the voluntary-intoxication defense” — that policy being: “One who voluntarily intoxicates himself or herself cannot be heard to complain that they were incapable, by virtue of that intoxication, of committing intentionally the acts leading to the death of another human being.” Id. at 413.
A
My quarrel with the majority is quite simple. This Court has recognized the medical reality that intoxication — regardless of how it occurs — has the capacity to render the person physically incapable of forming the intent that Congress has dictated must have been formed in order for certain crimes to be proved.1 One of those crimes is unpremeditated murder.2
*415Given this recognition and given Congress’ prescription of the required intent for this crime, I do not believe that this Court has the authority to determine, as a matter of “policy,” that an intoxicated accused “cannot be heard to complain that [he was] incapable, by virtue of that intoxication,” of forming the necessary intent. If the end result of this crime — death—is so uniquely abhorrent that the medical limitations flowing from intoxication should be ignored as a matter of social policy, that is a matter for Congress — not this Court — to determine. See generally United States v. Joseph, 37 MJ 392, 401 (CMA 1993) (Wiss, J., concurring in the result) (legislative judgment is for Congress, not this Court).
B
Beyond this reaction to the apparent decisional basis of the majority opinion, however, I believe that some comment should be made concerning what may be at least an equally motivating consideration for the majority: Its claim that its holding today has been the law of this Court “for over 40 years,” citing United States v. Ferguson, 17 USCMA 441, 38 CMR 239 (1968); United States v. Craig, 2 USCMA 650, 10 CMR 148 (1953); and United States v. Roman, 1 USCMA 244, 2 CMR 150 (1952). 37 MJ at 412.
United States v. Tilley, 25 MJ 20 (CMA 1987), cert. denied, 484 U.S. 1060, 108 S.Ct. 1015, 98 L.Ed.2d 980 (1988), was a case strikingly similar to this one, except that the military judge there gave an instruction which the Court concluded permitted the factfinders to decide whether the accused’s voluntary intoxication could negate the specific intent necessary for unpremeditated murder. 25 MJ at 21. In the course of responding to the Government’s argument that “voluntary intoxication is legally irrelevant in all cases of unpremeditated murder,” then-judge Sullivan wrote for a unanimous Court:
We note that the Vaughn decision clearly holds that the intent to kill or commit great bodily harm required by Article 118(2) is a specific intent and, accordingly, the primary rationale of Ferguson, Craig, and Roman has been eroded.[3] On the other hand, that decision cites Ferguson without expressly repudiating its holding. United States v. Vaughn, 23 USCMA at 345, 49 CMR at 749. Moreover, a related rationale expressed in United States v. Roman, 1 USCMA at 251, 2 CMR at 157, and United States v. Ferguson, 17 USCMA at 443, 38 CMR at 241, that the intent to drink may suffice for malice aforethought or other intent necessary for unpremeditated murder has not yet been rejected. See United States v. Hernandez, 20 USCMA 219, 223, 43 CMR 59, 63 (1970). The prudent action of the judge in giving his instructions in the present case makes it unnecessary to resolve this question today.
25 MJ at 22.
Two points must be made concerning this language in Tilley: First, it quite clearly demonstrates that 6 years ago this Court recognized that the decision in Vaughn— which held that the intent involved in unpremeditated murder was a specific intent — “eroded” what was “the primary rationale of Ferguson, Craig, and Roman.” Nothing has changed since Tilley — the rationale of those cases still is eroded by Vaughn.
Second, though the language in Tilley mentions the possibility “that the intent to *416drink may suffice for malice aforethought or other intent necessary for unpremeditated murder,” the better argument is to the contrary. As for malice aforethought, I believe that the following analysis is persuasive:
Although malice aforethought requires a predetermination to do an illegal act, it does not necessarily require a predetermination of intent to kill or inflict grievous bodily harm. Thus, the accused in Roman would presumably be guilty of second degree murder under one of these civilian statutes [that permitted conviction for second degree murder upon a showing only of malice aforethought] if he intentionally robbed the town hall or resisted apprehension there and the resulting homicide was a consequence of his perpetration of a felony or his reckless indifference. Under these same facts, however, he should presumably be not guilty of unpremeditated murder under article 118(2), as the killing would not have been preceded by the accused’s intent to kill or grievously injure as required in the Manual. The court in Roman did not address this fine but potentially crucial distinction, which has not been discussed by the military’s appellate courts to the present day.
Milhizer, Voluntary Intoxication as a Criminal Defense under Military Law (hereafter Milhizer), 127 Mil.L.Rev. 131, 164 (1990) (footnotes omitted). . As for what “other intent” is in issue under Article 118(2) that might be satisfied by “the intent to drink,” I am unaware of any. The intent involved in unpremeditated murder is quite clear in the statute: “inten[t] to kill or inflict great bodily harm.” Art. 118(2).
Thus, it appears to me that, whatever rationale there was to our precedent of 40 years, this Court recognized 6 years ago that much of it “has been eroded.” I would recognize today that the rest is not persuasive. Accordingly, in the absence of a compelling rationale for the majority’s legal position, the majority’s holding is old law, but it is not good law — and, in light of Tilley, it is not entirely even current law (until today). “The practice of allowing voluntary intoxication to act as a partial defense to premeditated murder, but as no defense to unpremeditated murder, seems analytically untenable.” Milhizer, supra at 162.
Ill
Given the state of the law, the military judge understandably did not, sua sponte, instruct on voluntary intoxication’s affecting the specific intent involved in unpremeditated murder, and Morgan did not begin his campaign to change the state of the law by making a motion for such an instruction. Instead, he raised the matter for the first time on appeal. In light of the majority’s holding that rebuffs my views, it is not material to this appeal to decide whether, had appellant succeeded, he should benefit from those efforts even though he did not initiate them at trial. Instead, having noted my dissenting views on the issue before us, I acquiesce in the disposition ordered.

. Compare Ellis v. Jacob, 26 MJ 90 (CMA 1988) (evidence of extreme sleep deprivation and other pressures held sufficient to trigger instruction that partial mental responsibility may negate specific intent required to prove unpremeditated murder).


. I am constrained to point out that the “other Federal courts” cited by the majority as holding consistent with the majority's opinion here involve a degree of murder that required only a general intent. See 37 MJ at 413 n. 6. Those cases are useless, then, as moral support for the *415majority’s decision here that voluntary intoxication may not negate specific intent to kill. The same distinction must be kept in mind when considering the majority’s discourse on federal civilian homicide statutes in the first half of its footnote 5.


. Despite the unequivocal observation of the unanimous Court in Tilley that the rationale of these cases "has been eroded” by Vaughn, 25 MJ 20, 22 (CMA 1987) (emphasis added), the majority’s quotation of this language from Tilley changes that verb substantially to "[may have] been eroded." 37 MJ at 413 (brackets in original; emphasis added). I believe that the sentence as written in Tilley, rather than as creatively modified in the majority’s quotation of it, more accurately reflects reality.